                                                                                               Judge: Lynch
 1                                                                                                Chapter: 7
                                                                   Hearing Location: Vancouver Federal Bldg
 2                                                                               Hearing Date: April 2, 2019
                                                                                    Hearing Time: 9:00 AM
 3                                                                              Reply Date: March 26, 2019

 4

 5                             UNITED STATES BANKRUPTCY COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON

 7                                         TACOMA DIVISION

 8    In re                                              Case No. 17-43644-BDL
 9                                                       RESPONSE TO OBJECTION FILED BY
      NELSON M MELO and SANDRA K.                        MORGAN MELO
10    MELO
11                                  Debtors.
12

13

14            Claimant Marten Transport Ltd. (“Marten”), which submitted Claim Number 4-1 in this
15    bankruptcy proceeding, hereby responds to the Objection filed by Morgan Melo.
16    I.      MORGAN MELO LACKS STANDING TO OBJECT
17            Morgan Melo purports to object to Marten’s claim on behalf of debtors Nelson Melo
18    and Sandra Melo. However, Morgan Melo is not a debtor in the proceeding. While Morgan
19    Melo may be a Defendant in an adversary proceeding brought by the U.S. Trustee, that does
20    not give her standing to object to the claims to the merits of the proceeding itself. Moreover,
21    Morgan Melo particularly lacks standing to assert the grounds in the objection, which are based
22    primarily on an argument that the debtors Nelson Melo and Sandra Melo were not parties to the
23    contract with Marten, or otherwise liable to Marten.
24    //
25    //
26    //



     WITHDRAWAL OF OBJECTION OF CLAIMANT MARTEN                                      LARKINS VACURA KAYSER LLP
                                                                                       121 SW Morrison St., Suite 700
     TRANSPORT, LTD. TO TRUSTEE’S FINAL REPORT – Page 1                                   Portland, Oregon 97204
                                                                                               (503) 222-4424



      Case 17-43644-BDL         Doc 78     Filed 03/26/19     Ent. 03/26/19 13:04:16          Pg. 1 of 4
 1           Without waiving these standing issues, Marten responds to the specific grounds raised

 2    in the objection as follows:

 3    II.    RESPONSE TO INDIVIDUAL OBJECTIONS

 4           Objection 1:

 5           Morgan Melo is a party in interest in this case.

 6           Response:

 7           As noted above, while Morgan Melo may be a Defendant in an adversary proceeding

 8    brought by the U.S. Trustee, based on alleged fraudulent property transactions with the debtors,

 9    Morgan Melo’s status as an Adversary Defendant does not confer standing upon her to object

10    to Marten’s claim.

11           Objection 2:

12           Marten Transport filed a Proof of Claim in this case, Claim Number 4-1, on August 3,

13    2017, in the amount of $770,271.17.

14           Response:

15           Undisputed.

16           Objection 3:

17           Upon review of Claim Number 4-1, Marten Transport was a party to a contract with

18    TreCore Construction Management, LLC, a Washington Limited Liability Company

19    [“TreCore”], which forms the basis of the claim asserted in Proof of Claim 4-1.

20           Response:

21           Undisputed.

22           Objection 4:

23           The debtors are not parties to the contract between Marten Transport and TreCore.

24           Response:

25           Disputed. As detailed in the attached Declaration of James Hinnendael, the Executive

26    Vice President and Chief Financial Officer of Marten, the debtors’ conduct, and the conduct of



     WITHDRAWAL OF OBJECTION OF CLAIMANT MARTEN                                   LARKINS VACURA KAYSER LLP
                                                                                    121 SW Morrison St., Suite 700
     TRANSPORT, LTD. TO TRUSTEE’S FINAL REPORT – Page 2                                Portland, Oregon 97204
                                                                                            (503) 222-4424



      Case 17-43644-BDL         Doc 78      Filed 03/26/19      Ent. 03/26/19 13:04:16     Pg. 2 of 4
 1    Nelson Melo specifically, demonstrated a failure to observe corporate formalities and corporate

 2    separateness between debtors and TreCore, and further constituted fraudulent representations to

 3    Marten and its subcontractors, all of which justifies Marten’s claim in this proceeding.

 4           Objection 5:

 5           Marten Transport has no legal or equitable basis for a claim to be allowed against the

 6    debtors.

 7           Response:

 8           Disputed. As detailed in the attached Declaration of James Hinnendael, the Executive

 9    Vice President and Chief Financial Officer of Marten, the debtors’ conduct, and the conduct of

10    Nelson Melo specifically, demonstrated a failure to observe corporate formalities and corporate

11    separateness between debtors and TreCore, and further constituted fraudulent representations to

12    Marten and its subcontractors, all of which justifies Marten’s claim in this proceeding.

13           Objection 6:

14           There is no evidence in the Proof of Claim to verify the debtors are liable to Marten

15    Transport in the amount of $770,271.17.

16           Response:

17           Disputed. As detailed in the attached Declaration of James Hinnendael, the Executive

18    Vice President and Chief Financial Officer of Marten, the debtors’ conduct, and the conduct of

19    Nelson Melo specifically, demonstrated a failure to observe corporate formalities and corporate

20    separateness between debtors and TreCore, and further constituted fraudulent representations to

21    Marten and its subcontractors, all of which justifies Marten’s claim in this proceeding.

22    //

23    //

24    //

25    //

26



     WITHDRAWAL OF OBJECTION OF CLAIMANT MARTEN                                    LARKINS VACURA KAYSER LLP
                                                                                     121 SW Morrison St., Suite 700
     TRANSPORT, LTD. TO TRUSTEE’S FINAL REPORT – Page 3                                 Portland, Oregon 97204
                                                                                             (503) 222-4424



      Case 17-43644-BDL         Doc 78     Filed 03/26/19     Ent. 03/26/19 13:04:16        Pg. 3 of 4
 1           WHEREFORE, Marten respectfully requests that this Court approve Marten’s claim, or,

 2    in the alternative, set a further hearing on the merits of the claim.

 3
             DATED: March 26, 2019.
 4

 5                                                   LARKINS VACURA KAYSER LLP
 6
                                                      s/ Christopher J. Kayser
 7                                                   Christopher J. Kayser, WSBA #40425
                                                     cjkayser@lvklaw.com
 8                                                   Attorneys for Marten Transport, Ltd.
 9
                                                      s/ Donald Bradley
10                                                   Donald Bradley, Pro Hac Vice
                                                     d.bradley@musickpeeler.com
11                                                   Attorneys for Marten Transport, Ltd.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     WITHDRAWAL OF OBJECTION OF CLAIMANT MARTEN                                    LARKINS VACURA KAYSER LLP
                                                                                     121 SW Morrison St., Suite 700
     TRANSPORT, LTD. TO TRUSTEE’S FINAL REPORT – Page 4                                 Portland, Oregon 97204
                                                                                             (503) 222-4424



      Case 17-43644-BDL          Doc 78     Filed 03/26/19      Ent. 03/26/19 13:04:16      Pg. 4 of 4
